Judgment rendered June 29, 1967, as modified by judgment rendered July 18, 1968, unanimously affirmed. Memorandum: While the defendant appeals from the -original judgment of conviction upon which sentence was imposed on June 29, 1967, we take judicial notice of the fact that subsequently this judgment was modified and defendant was resentenced on July 18, 1968. (Appeal from judgment of Oswego County Court convicting defendant of murder, second degree.) Present—Bastow, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ.